        CASE 0:20-cv-01338-JRT-ECW Doc. 72 Filed 04/06/21 Page 1 of 7




UNITED STATES DISTRICT COURT
DISTRICT OF MINNESOTA


Linda Tirado,                                 Case No. 20-CV-01338 (JRT-ECW)

             Plaintiff,

      vs.                                     PROTECTIVE ORDER

City of Minneapolis; Minneapolis Chief of
Police Medaria Arradondo, in his official
capacity; Robert Kroll, in his individual
capacity; and Minneapolis Police
Department Officers John Does 1-4, in
their official and individual capacities,

             Defendants.


      This case is before the Court on the parties’ Stipulation for a Protective Order

(Dkt. 65). Having considered the Stipulation, and for good cause shown, IT IS

ORDERED THAT the following will govern discovery in this matter.

      1.     Designating a Document or Deposition as Confidential.

      a.     The Parties shall have the right to designate as “Confidential” information,

documents or portions of documents that they believe in good faith qualify for such

confidentiality protection under applicable law, including the Minnesota Government

Data Practices Act. The Parties shall designate such information, documents or portions

of documents as “Confidential" or “Confidential – Attorneys’ Eyes Only” by

conspicuously marking the document or portions of the documents: “Confidential” or

“Confidential – Attorneys’ Eyes Only”.
        CASE 0:20-cv-01338-JRT-ECW Doc. 72 Filed 04/06/21 Page 2 of 7




       b.     The Parties shall have the right to designate as “Confidential – Attorneys’

Eyes Only” information, documents or portions of documents that they believe in good

faith are extremely sensitive such that disclosure to another Party or Non-Party would

create a substantial risk of harm that could not be avoided by less restrictive means. The

Parties shall designate such information, documents or portions of documents as

“Confidential – Attorneys’ Eyes Only” by conspicuously marking the document or

portions of the documents: “Confidential – Attorneys’ Eyes Only”.

       c.     If counsel for the Parties wish to use or inquire about Confidential

documents or information derived from them (“Confidential Materials”) during a

deposition, the portion of the deposition transcript that relates to the Confidential

Materials may be designated as “Confidential,” or “Confidential – Attorneys’ Eyes

Only,” and, if so designated, the portion of the deposition transcript so designated shall

be treated as Confidential subject to the provisions of this stipulated Protective Order.

Deposition testimony may be designated as confidential on the record at the deposition

or, after the deposition, by promptly notifying the Parties and those who were present at

the deposition.

       d.     If properly requested through discovery, responsive and non-privileged,

Defendants City of Minneapolis and Medaria Arradondo will produce the following

categories of documents after first designating as Confidential or Confidential-Attorneys’

Eyes Only pursuant to the terms of the Protective Order those portions or the entirety of

such documents that the producing party believe in good faith qualify for confidentiality

protection under applicable law:


                                              2
        CASE 0:20-cv-01338-JRT-ECW Doc. 72 Filed 04/06/21 Page 3 of 7




             i.     Minneapolis Police Department personnel files;

             ii.    Minneapolis Police Department Internal Affairs records;

             iii.   Minneapolis Civilian Review Authority and Office of Police

      Conduct Review records; and

             iv.    Body worn camera video footage.

      2.     Who May Receive a Confidential Document.

      a.     A confidential document may only be used in this Action.

      b.     No person receiving a confidential document may reveal it, except to:

“Qualified Persons” as defined herein. “Qualified Persons” are:

             i.     The Court and its staff ;

             ii.    The Parties (unless designated as “Confidential - Attorneys’ Eyes

                    Only”);

             iii.   Counsel to the Parties and the paralegal, clerical, and secretarial staff

                    employed by such counsel;

             iv.    Expert witnesses retained by the Parties and their staff;

             v.     Court reporters employed in connection with any deposition in the

                    Action;

             vi.    The following persons if and only to the extent necessary to obtain

                    or facilitate settlement authority on behalf of the City of

                    Minneapolis: elected or appointed officials, management-level

                    employees of the City of Minneapolis, and any other employee of

                    the City of Minneapolis;


                                             3
        CASE 0:20-cv-01338-JRT-ECW Doc. 72 Filed 04/06/21 Page 4 of 7




             vii.    Mock jurors or consultants retained by the Parties and their staff;

                     such mock jurors or consultants shall be informed that they are

                     bound by a Protective Order, requiring that Confidential Materials

                     be held in confidence and shall not disclose the Confidential

                     Materials to anyone who is not a Qualified Person within the

                     meaning of this Stipulated Protective Order; and

             viii.   Any other person who the Parties agree to in writing.

      c.     Confidential Materials shall not be disclosed by any Qualified Person to

any other person or persons, except as provided in subparagraph (ii) below.

             i.      If Confidential Materials, including Confidential or Attorneys’ Eyes

                     Only portions of deposition transcripts, are to be included in any

                     papers to be filed in the Court, such papers shall be labeled

                     “Confidential” or “Attorneys’ Eyes Only,” and filed under seal in

                     accordance with the procedures set forth in Local Rule 5.6.

             ii.     Nothing contained in this stipulated Protective Order shall preclude a

                     Party from showing any Confidential Materials to any third-party

                     witnesses, either during a deposition or a trial, provided that:

                     a. If such disclosure is at a deposition, only Qualified Persons may

                        be present, except for counsel for the witness;

                     b. The actual or potential witness may not be given a copy of any

                        Confidential Materials to take with him, her, or they; and,




                                             4
        CASE 0:20-cv-01338-JRT-ECW Doc. 72 Filed 04/06/21 Page 5 of 7




                     c. The actual or potential witness shall be provided a copy of this

                         stipulated Protective Order and be advised that it is applicable to

                         him, her or they. Such actual or potential witness and his, her, or

                         their attorney shall be informed that they are bound by the

                         Stipulated Protective Order, requiring that Confidential Materials

                         be held in confidence and shall not disclose the Confidential

                         Materials to anyone who is not a Qualified Person within the

                         meaning of this stipulated Protective Order.

       d.     Nothing in this stipulated Protective Order shall be deemed to waive a

Party’s right to object to the presentation of Confidential Materials to third-party

witnesses.

       3.     Use of a Confidential Document in Court.

       a.     Filing. This stipulated Protective Order does not authorize the filing of any

document under seal. A confidential document may be filed only in accordance with

Local Rule 5.6.

       b.     Presentation at a hearing or trial. A party intending to present another

Party’s or non-party’s Confidential or Confidential – Attorneys’ Eyes Only document at a

hearing or trial must promptly notify the other Party or non-party so that the other party

or the non-party may seek relief from the Court. Nothing herein shall be construed to

affect in any way any Party’s right to object to the admissibility of any document,

information, testimony, or other evidence at trial.




                                              5
        CASE 0:20-cv-01338-JRT-ECW Doc. 72 Filed 04/06/21 Page 6 of 7




       4.     Changing a Confidential Document’s Designation

       a.     Document disclosed or produced by a party. A confidential document

disclosed or produced by a party remains confidential unless the parties agree to change

its designation or the court orders otherwise.

       b.     Document produced by a non-party. A confidential document produced by

a non-party remains confidential unless the non-party agrees to change its designation or

the court orders otherwise after providing an opportunity for the non-party to be heard.

       c.     Changing a designation by court order. A party who cannot obtain

agreement to change a designation may request the designating party agree to informal

dispute resolution before the Magistrate Judge, or may move for an order changing the

designation. In any such request or motion seeking to change a designation, any party

may challenge an interpretation or application of any applicable law, including the

Minnesota Government Data Practices Act. If the dispute affects a document produced

by a non-party, then that non-party is entitled to the same notice and opportunity to be

heard as a party. The party or non-party who designated a document as confidential must

show that the designation satisfied Fed. R. Civ. P. 26(c).

       5.     If a Party receives a subpoena or other court process that arguably calls for

the production of Confidential Materials, that Party shall give the other parties at least ten

(10) days’ notice before producing any such Confidential Materials.

       6.     Within sixty (60) days of the termination of this litigation, counsel shall

destroy or return all Confidential Materials and copies thereof to the producing Party. No

Confidential Materials may be used for any other purpose other than for this Action.


                                              6
        CASE 0:20-cv-01338-JRT-ECW Doc. 72 Filed 04/06/21 Page 7 of 7




       7.      The designation of any document, information, or thing as Confidential

under this Stipulated Protective Order is for purposes of this Protective Order only, and

shall not be used for the purpose of interpreting other legal or substantive issues raised in

this Action apart from the application of this Protective Order.

       8.      Any Party may apply to the Court for a modification of this Protective

Order, and nothing in this Protective Order shall be construed to prevent a Party from

seeking such further provisions enhancing or limiting confidentiality as may be

appropriate.

       9.      No action taken in accordance with this Protective Order shall be construed

as a waiver of any claim or defense in the action or of any position as to discoverability

or admissibility of evidence.

       10.     The obligations imposed by this Protective Order shall survive the

termination of this Action.


Dated: April 6, 2021                       s/Elizabeth Cowan Wright
                                           ELIZABETH COWAN WRIGHT
                                           United States Magistrate Judge




                                              7
